DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (US 2016/0011564).
Regarding claim 1, Tanabe discloses a display switching device (see figures 1-3, for instance), comprising: a controller (6); and a lens array (4), comprising a plurality of diffractive lenticular lenses, and each of the plurality of diffractive lenticular lenses (12-1, 12-2) comprising: a first substrate (31), wherein the first substrate comprises a diffraction phase grating array (33); a liquid crystal element (34), comprising liquid crystal (35) that are filled in the diffraction phase grating array (33); a first electrode layer (38) and a second electrode layer (39), configured to apply a voltage to the liquid 
Regarding claim 3, Tanabe discloses the display switching device according to claim 1, wherein the diffraction phase grating array (33) comprises a plurality of first phase grating groups and second phase grating groups (formed in surface 37) that are periodically arranged, and the first phase grating groups and the second phase grating groups are symmetrically arranged about a center line of the diffractive lenticular lens (see Fig. 3). 
Regarding claim 4, Tanabe discloses the display switching device according to claim 3, wherein each of the first phase grating groups and the second phase grating groups comprises first grating element to M-th grating element (see fig. 3, for instance). 
Regarding claim 5, Tanabe discloses the display switching device according to claim 4, wherein each grating element comprises N steps, wherein N is 2m, m is a positive integer, a phase difference between adjacent steps is 2/N, and a height of the step is 
    PNG
    media_image1.png
    48
    50
    media_image1.png
    Greyscale
, wherein  is a wavelength of incident light, n is a refractive index of the first substrate, n0 is a minimum refractive index of the liquid crystal element with respect to the incident light. 
Regarding claim 6, Tanabe discloses the display switching device according to claim 5, wherein a j-th grating element comprises a first side and a second side (see fig. 3), wherein a distance between the first side and the center line of the diffractive j,1, and a distance between the second side and the center line of the diffractive lenticular lens is rj,2, wherein j is a positive integer less than or equal to M (see fig. 3). 
Regarding claim 7, Tanabe discloses the display switching device according to claim 6, wherein 

    PNG
    media_image2.png
    148
    436
    media_image2.png
    Greyscale

wherein f is an object focal length of the lens, and n1 is a refractive index of a object medium where the first substrate is located (see paragraph [0086]). 
Regarding claim 8, Tanabe discloses the display switching device according to claim 7, wherein a first side of each of the grating elements comprises N steps (fig. 3). 
Regarding claim 9, Tanabe discloses the display switching device according to claim 8, wherein widths of consecutive N-1 steps in each grating element are same (fig. 3), and widths of remaining steps are different from the widths of the N-1 steps, wherein the widths of the consecutive N-1 steps in the j-th grating element is 
    PNG
    media_image3.png
    52
    53
    media_image3.png
    Greyscale
 and the widths of the remaining steps in the j-th grating element is ([0103]-[0104])

    PNG
    media_image4.png
    38
    375
    media_image4.png
    Greyscale
 

Regarding claim 12, Tanabe discloses the display switching device according to claim 1, wherein under a condition that the first electrode layer (38) and the second electrode layer (39) are not applied with a voltage, the lens array is the diffractive lenticular lens array to enter a 3D display mode ([0105]); and under a condition that the first electrode layer (38) and the second electrode layer (39) are applied with a voltage, the lens array is a glass to enter a 2D display mode ([0105]). 
Regarding claim 14, Tanabe discloses a display device, comprising: a display component; a display switching device (11) according to claim 1, being on a light emitting side of the display component (10). 
Regarding claim 15, Tanabe discloses an electronic device (see fig. 1), comprising the display device according to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. in view of Cho et al. (US 2015/0168756).
Regarding claim 2, Tanabe discloses the display switching device according to claim 1. However, Tanabe does not expressly disclose wherein the first electrode layer is located on the diffraction phase grating array, an insulating layer is arranged between the first electrode layer and the second electrode layer, and the second electrode layer is located on the insulating layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrode and insulating structure of Cho in the device of Tanabe. The motivation for doing so would have been to obtain reduced phase error and an increased diffraction efficiency, as taught by Cho ([0097]).
Regarding claim 10, Tanabe discloses the display switching device according to claim 1. However, Tanabe does not expressly disclose wherein the first electrode layer comprises a plurality of electrode strips. 
Cho discloses a display switching device (see figure 4, for instance), wherein the first electrode layer (41) comprises a plurality of electrode strips (see fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first electrode structure of Cho in the device of Tanabe. The motivation for doing so would have been to obtain reduced phase error and an increased diffraction efficiency, as taught by Cho ([0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/4/2021